 BRICKLAYERS, MASONS AND PLASTERERS' UNION,Masons and Plasterers'InternationalUnion of America,LocalNo. 1, AFL-CIOandRocky Mountain Prestress,Inc. and Rocky Moun-tain Prestress, Inc., JohnMadden Company andCarpenters District Council of Denver & Vicinity.Cases 27-CD-129 and 27-CD-131February25, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-onal Labor Relations Act, as amended, followingIarges filed on March 29 and April 2, 1971,' by Rockyfountain Prestress, Inc. (herein called the EmployerRock Mountain), alleging that Bricklayers, Masonsid Plasterers' International Union of America, Localo. 1, AFL-CIO (herein called Bricklayers or Re-)ondent), had violated Section 8(b) (4)(D) of the Acty engaging in certain proscribed activity with an ob-ct of forcing or requiring Rocky Mountain and John[adden Company (herein called Madden) to assign.rtain work to employees represented by Bricklayersether than to employees represented by Carpenters'istrictCouncil of Denver & Vicinity (herein calledarpenters).A hearing was held before Hearing Officer Jerry C.egler on June 9, 1971. All parties appeared at theBaring and were afforded full opportunity to be heard,examine and cross-examine witnesses, and to adduce°'idence bearing upon the issues. Briefs have been filedrBricklayers, the Employer, and Carpenters; Brick-yers filed a Motion To Reopen Hearing, and the Em-oyer filed a response to this motion.'Pursuant to the provisions of Section 3(b) of theational Labor Relations Act, as amended, the Na-anal Labor Relations Board has delegated its an-lority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsade at the hearing and finds that they are free fromUpon the entire record in this case, the Board makesle following findings:Unless otherwise noted, all the events took place in 1971.As the findings herein would not be affected by the additional evidenceuch the Bricklayers wishes to introduce, the Motion To Reopen Hearingdenied as being without merit.)5NLRB No. 881.THE BUSINESS OF THE EMPLOYER555The parties stipulated that Rocky Mountain Pre-stress, Inc., is a Colorado corporation which will annu-ally do business outside the State of Colorado in anamount of approximately $2 million. We find, there-fore, that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Bricklayersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. FactsThe Employer is a manufacturer and erector ofstructural precast and prestressed concrete. Under sub-contract with Weaver Construction Company, the Em-ployer was the supplier and erector of the precast, pre-stressed stairs, walls, and slabs and window surroundsat the Nedco Apartments for the Elderly (herein calledtheNedco projects). Under subcontract with JohnMadden Company, the Employer was the supplier anderector of all the precast, prestressed, component struc-tural parts of two multistory office buildings at theGreenwood Park Development, Englewood, Colorado(herein called the Madden project). On both of theseprojects, the Employer had assigned the erection workto a composite crew of carpenters and laborers pursu-ant to collective-bargaining contracts with unionsrepresenting these two groups. The Employeris signa-tory to a Memorandum of Agreement with Carpenterssigned on September 15, 1969, binding the parties tothe agreement negotiated by the Associated BuildingContractors of Colorado (herein called ABC), an affili-ate of Associated General Contractors (herein calledAGC), although the Employer is not a member ofABC. The Employer also had a contract with Laborers(not a party in the instant proceeding) signed on Au-gust 1, 1969. The Employer did not have a contractwith the Bricklayers at the time the dispute arose. TheEmployer's contracts with both Carpenters and Labor-ers called for jurisdictional disputes to be submitted toan arbitral body then in existence, the National JointBoard for the Settlement of Jurisdictional Disputes(herein the old Joint Board).''The agreement constituting that organization expired on September 30,1969. Thereafter,a similarly named body was constituted on an interim, andthen permanent, basis, but without participation of a major contractorsassociation,the Associated General Contractors.SeeBricklayers,Masonsand Plasterers'InternationalUnion of America, Local No. 1, AFL-CIO(Cont.) BRICKLAYERS, MASONS AND PLASTERERS' UNIONricklayers,Masons and Plasterers'InternationalUnion of America,Local No. 1, AFL-CIOandRocky Mountain Prestress,Inc. and Rocky Moun-tain Prestress,Inc., JohnMadden Company andCarpenters District Council of Denver & Vicinity.Cases 27-CD-129 and 27-CD-131February 25, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-onal Labor Relations Act, as amended, followingiarges filed on March 29 and April 2, 1971,i by Rocky[ountain Prestress, Inc. (herein called the Employer-Rock Mountain), alleging that Bricklayers, Masonsid Plasterers' International Union of America, Localo. 1, AFL-CIO (herein called Bricklayers or Re-)ondent), had violated Section 8(b) (4)(D) of the Actr engaging in certain proscribed activity with an ob-ct of forcing or requiring Rocky Mountain and John[adden Company (herein called Madden) to assignrtain work to employees represented by Bricklayerstther than to employees represented by CarpentersistrictCouncil of Denver & Vicinity (herein calledarpenters).A hearing was held before Hearing Officer Jerry C.egler on June 9, 1971. All, parties appeared at theBaring and were afforded full opportunity to be heard,examine and cross-examine witnesses, and to adduce'idence bearing upon the issues. Briefs have been filedtBricklayers, the Employer, and Carpenters; Brick-yers filed a Motion To Reopen Hearing, and the Em-oyer filed a response to this motion.'Pursuant to the provisions of Section 3(b) of theational Labor Relations Act, as amended, the Na-Dnal Labor Relations Board has delegated its au-iority in this proceeding to ' a three-member panel.The Board has reviewed the Hearing Officer's rulingsade at the hearing and, finds that they are free from-ejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makes,e following findings:Unless otherwise noted, all the events took place in 1971As the findings herein would not be affected by the additional evidencerich the Bricklayers wishes to introduce, the Motion To Reopen Hearingdenied as being without merit.I.THE BUSINESS OF THE EMPLOYER555The parties stipulatedthatRockyMountain Pre-stress,Inc., is a Colorado corporation which will annu-ally do business outside the State of Colorado in anamount of approximately$2 million.We find,there-fore,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Bricklayersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. FactsThe Employer is a manufacturer and erector ofstructural precast and prestressed concrete. Under sub-contract with Weaver Construction Company, the Em-ployer was the supplier and erector of the precast, pre-stressed stairs, walls, and slabs and window surroundsat the Nedco Apartments for the Elderly (herein calledtheNedco projects). Under subcontract with JohnMadden Company, the Employer was the supplier anderector of all the precast, prestressed, component struc-tural parts of two multistory office buildings at theGreenwood Park Development, Englewood, Colorado(herein called the Madden project). On both of theseprojects, the Employer had assigned the erection workto a composite crew of carpenters and laborers pursu-ant to collective-bargaining contracts with unionsrepresenting these two groups. The Employeris signa-tory to a Memorandum of Agreement with Carpenterssigned on September 15, 1969, binding the parties tothe agreement negotiated by' the AssociatedBuildingContractors of Colorado (herein called ABC), an affili-ate of Associated General Contractors (herein calledAGC), although the Employer is not a member ofABC. The Employer also had a contract with Laborers(not a party in' the instant proceeding) signed on Au-gust 1, 1969. The Employer did not have a contractwith the Bricklayers at the time the dispute arose. TheEmployer's contracts with both Carpenters and Labor-ers called for jurisdictional disputes to be submitted toan arbitral body then in existence, the National JointBoard for the Settlement of Jurisdictional Disputes(herein the old Joint Board).''The agreement constituting that organization expired on September 30,1969 Thereafter, a similarly named body was constituted on an interim, andthen permanent, basis, but without participation of a major contractorsassociation, the Associated General Contractors. SeeBricklayers,Masonsand Plasterers' International Union of America, Local No. 1, AFL-CIO(Con':))5NLRB No. 88 556DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 8, 1971, the Employer was first notifiedby the reconstituted Joint Board that there was a juris-dictional dispute between Bricklayers and Carpentersover the erection of exterior wall panels and columnsat the Employer's Madden project, and a full descrip-tion of the work in dispute was requested. On January22, the Employer, notified the Joint Board that it hadnot received any communication from Bricklayers, ad-vised the Joint Board as to the work being done, andadvised that it had assigned the work to carpenters andlaborers, in keeping with its area practice for over 10years.Under date of February 25, the Employer wasnotified by the Joint Board of Bricklayers claim forwork on exterior brick wall panels on the Nedcoproject. On March 12, the Employer advised the JointBoard that the procedural rules of the Joint Board werenot applicable to the Employer, and that it had as-signed the work to carpenters and laborers in accordwith its collective-bargaining agreements.On March 1, the JointBoard notifiedthe Employerof a dispute involving Bricklayers, Carpenters, and La-borers over work on exterior wall panels and columnsand interior marble-faced precast panels at the Maddenproject.On March 19, the Employer was advised by the JointBoard that it had awarded the work on exterior wallpanels at the Madden project, and the work on theexterior brick wall panels at the Nedco project, toBricklayers.Following a letter dated March 25, from Bricklayersto the Employer, advising the Employer that Bricklay-ersplanned to engage in informational picketingagainst the Employer, and emphasizing in the letterthat the picketing was not an attempt to seek an assign-ment of the work in question or any work to the mem-bers of that union, Bricklayers picketed at the Nedcoproject beginning March 26, and at the Madden projectbeginningMarch 30, which picketing caused thecharges in the instant cases to be filed on March 29 andApril 2. This picketing caused both jobs to be shutdown. Upon the insistence of the owner of the Maddenproject that the work commence again on the job im-mediately, the Employer, on April 2, advised the brick-layers that they would assign the erection of the ex-terior single "T" columns to the bricklayers, althoughthe award was for exterior wall panels. Followingnegotiations between Bricklayers and the Employer, acontract was signed by the Employer to use bricklayersfor the duration of the job or until the dispute wasotherwise settled by the National Labor RelationsBoard or the Joint Board. A similar arrangement wasmade on the Nedco project, whereafter pickets wereremoved and the jobs reopened. The Employer then(Lembke Construction Company of Colorado, Inc.),194 NLRB No 98advised the Joint Board by letter that although it wasnot under the Joint Board's jurisdiction, it had beenaffected by the decision and had attempted to complywith the, decision to remove the Bricklayers pickets. Itfurther advised that the work awarded to Bricklayerson the Madden project was not work being done on thejob and that the employment of the bricklayers on thejob had caused considerable expense and confusion.The Employer also made an effort to have the Unionssubmit accurate information to the Joint Board, follow-ing which Carpenters president also wrote to the JointBoard.At its meetings of April 14 and 15, the Joint Boardconsidered the above letters and voted to rescind thejob decision of March 17 and 18 as it did not reflect thework actually being performed on the Madden project.Following this recision of the award, bricklayers werenot used at the Madden project subsequent to April 16.The bricklayers had worked about 6 days on the Nedcoproject, at which time that job had been completed.On April 27, the Joint Board notified the Employerof a new claim by Bricklayers on the Madden job for"exterior structural wall panels and columns and in-teriormarble faced precast concrete panels" and ad-vised that a meeting was scheduled for May 6. There-after, the Employer, requested Laborers and Carpentersto meet with it on May 3, in connection with that claim.At that time Laborers advised ,the Employer that theLaborers Union was in "non-compliance" with, theJoint Board since January 7, and that since that timeit had no representation on the Joint Board and had notrecognized the Joint Board's actions. Likewise, Car-penters advised it was in "non-complaince" since April1and has had no representation on the Joint Boardsince that time and it was not participating in JointBoard proceedings. As a result of this meeting of May3, the Employer's contracts with Laborers and Carpen-ters were amended on May 5 to delete reference to theJoint Board as a method for the settlement of jurisdic-tional disputes, and the Joint Board was promptly, ad-vised of this action. On May 6, the Joint Board votedto defer any action on the Bricklayers claim pendingreceipt of more information, and, at the time of thehearing in the instant case, the Joint Board had takenno other action.B.The Work in DisputeThe work in dispute involves the setting, aligning,plumbing, cleaning, patching, pointing, bolting, and/orwelding of exterior wall panels and columns at theEmployer'sMadden project, Englewood, Colorado,and the setting,leveling, aligning, plumbing,cleaning,patching, pointing, bolting, and/or welding of exteriorbrickwall panels at the Nedco project, Denver,Colorado.d BRICKLAYERS, MASONS AND PLASTERERS' UNION557C. The Contentions of the PartiesThe Employer and Carpenters took the position thatprior to the dispute, ABC (as an affiliate of AGC) hadwithdrawn from the Joint Board, and as the parties hadsigned the ABC agreement, they are not bound byawards made by the Joint Board. They further take theposition that Carpenters and Laborers are in "non-compliance" with the Joint Board, are no longer repre-sented on the Joint Board, and are not bound by deci-sions made by that Board. Further, they contend that,as they had deleted from the contracts the provisionscalling for submission of disputes to the Joint Boardbefore final determination was made by that JointBoard, they are not compelled to honor such a deter-mination. These parties further contend that the Em-ployer's assignment of the disputed work was proper inlight of certain factors usually considered by the Boardin these matters.Respondent Bricklayers on the other hand contendsthat the Board is without jurisdiction to determine themerits of the dispute under Section 10(k) of the Act,since the parties by the terms of their collective-bar-gaining agreements have agreed upon a method for thevoluntary adjustment of the dispute, arguing that theAGC's withdrawal from the Joint Board is immaterialand does not affect the Employer's obligation to abideby Joint Board decisions. Respondent Bricklayers con-tends that the notice of hearing must be quashed.D. Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act it mustbe satisfied that (1) there is reasonable cause to believethat Section 8(b)(4)(D) has been violated and (2) theparties have not agreed upon methods for the voluntaryadjustment of the dispute.As to (1) above, the record is clear that Bricklayersbegan picketing the Employer's Nedco project onMarch 26, and the Employer's Madden project onMarch 30. Although the Bricklayers letter of March 25emphasized that the picketing to be conducted wasinformational and that it was not seeking an assign-ment of the work in question for members of Bricklay-ers, the picketing in question did follow the Bricklayersdemand for the work and its submission of disputes atthe two projects to the Joint Board. Further, the picket-ing followed closely the award of the work to Bricklay-ers by the Joint Board which the Employer had failedto honor. Also, the picketing did have the effect ofcausing the closing down of the Nedco and Maddenprojects.Accordingly, we find that reasonable causeexists to believe the Bricklayers picketing violated Sec-tion 8(b)(4)(D) of the Act.With respect to (2), the Bricklayers contends that theJoint Board was the proper forum for determining thejurisdictional disputes because of Employer's agree-ments with Carpenters and Laborers that such forumshould be used for that purpose. As stated, the Em-ployer is party to ABC's current collective-bargainingagreement with Carpenters, which is effective fromMay 1, 1969, to April 30, 1972, and expressly providesfor the settlement of jurisdictional disputes by the "Na-tional Joint Board for the Settlement of JurisdictionalDisputes."The contract between Laborers and the Employer,effective from May 1, 1969, to May 1, 1972, containsa provision of like import.Both of these contracts were signed prior to the dateon which the original Joint Board expired and theAGC withdrew. Subsequently, the new National JointBoard for Settlement of Jurisdictional Disputes wasestablished.Neither the Employer in this case, ABC,nor AGC participated in the negotiation or executionof the new National Joint Board agreements.The instant case is to a great degree similar to theLembkecase, 194 NLRB No. 98, recently decided bythis Board (Member Fanning dissenting), where theemployer was a party to the same contract betweenABC and Carpenters as is the Employer in the instantcase. In that case we found that when the parties en-tered into the contract designating the Joint Board asthe forum for determining jurisdictional disputes, theobligation to be bound by determinations of that JointBoard ceased with the cessation of the existence of thatparticular Joint Board. As the parties did not intendthat they be bound by the determinations of a subse-quently formed entity also calling itself the Joint Board,but in which the ABC was not represented, the Em-ployer was not bound by any determination made bythe subsequent Joint Board.4Although the employer in theLembkecase was amember of the ABC, and the Employer in the instantcase is not, we believe that the same rationale mustapply. It is clear that, when the Employer signed itscontracts, the makeup of the Joint Board was differentthan it is now. Also, the Employer did not, subsequentto the formation of the new Joint Board, agree to bebound by the determinations of this Joint Board.Therefore, we will not find that the parties intended tobe so bound. Also, we would not find that the Em-ployer, by its actions following the submission of thedisputes to the Joint Board by Bricklayers, accepted asfact that the Joint Board has jurisdiction over it. On thecontrary, although the Employer did inform the JointBoard of the, work being done at the ,projects, and didTheLembkecase overruledInternational Association of Heat & FrostInsulators & Asbestos Workers, Local 28 (Paul Jensen, Inc.),186 NLRB No.20 558DECISIONS OF NATIONAL LABORRELATIONS BOARDassign work to the bricklayers following the picketing,at all times it continued in its insistence that it was notsubject to the procedures of the Joint Board. This webelieve additionally shows that the Employer did notintend to be bound by the Joint Board.For the foregoing reasons, we find that the parties ininstant case had not agreed upon methods for thevoluntary adjustment of jurisdictional disputes andthat the instant dispute is properly before the Board fordetermination.E.Meritsof theDisputeSection 10(k) of the Actrequires the Board to makean affirmative award of disputed work after giving dueconsideration to and balancing all relevant factors. Thefollowing factors are relevant in making the determina-tion of the dispute before us:1.Employer's assignment and past practiceAs stated,the Employer assigned the work of erect-ing and installing the precast structural concrete atboth the Nedco and Madden projects to its employeeswho are represented by Carpenters and Laborers inaccordance with its past practice.The Employer pre-sented evidence that it customarily assigns this dis-puted work to its employees represented by Carpentersand Laborers and has done so for at least 10 years.2.Area practiceThe Employer and Carpenters introduced much evi-dence to show that it is the practice in the area to assignthe work in dispute to carpenters or composite crewsof carpenters and laborers.Included in this evidencewas testimony that the Employer and one other com-pany, Prestressed Concrete of Colorado, together doabout 95 percent of the prestressed structural concretebusiness in the Denver area.Like the Employer in theinstant case,Prestressed Concrete of Colorado usescarpenters and laborers,and also occasionally usesironworkers.Bricklayers offered no evidence as to areapractice.3.Collective-bargaining agreementsPrior to the dispute in the instant case the Employerwas not a party to any contract with Bricklayers. As aresult of the picketing earlier described, the Employerand Bricklayers entered into temporary agreementscovering work at the Nedco and Madden projects only,and specifically limited to terms ending in the eventthat the National Joint Board or the National LaborRelations Board made a determination awarding thework to employees other than bricklayers or the workbecame completed,whichever was sooner.The Employer has had contracts with Carpentersand Laborers since at least 1963 covering the work indispute,and has also agreed to assign the work to com-posite crews of carpenters and laborers in accordancewith a Memorandum of Understanding between Car-penters and Laborers dated September 16, 1969.4.Efficiency,economy,integration ofoperations,and skillsThe Employer has used a composite crew of carpen-ters and laborers in the erection of its prestressed, pre-cast structural concrete for many years and has beenvery satisfied with the work of these two groups ofemployees. According to the testimony of the Em-ployer'switnesses,these employees have the skillsneeded to do the work efficiently, whereas when theEmployer assigned work temporarily to bricklayers inApril, after the picketing, those bricklayers did nothave the skills to do the work quickly and efficientlyand had to be supervised constantly.Another factor affecting the efficiency and economyof the Employer's operation is the idleness resultingfrom the use of the bricklayers. Because Bricklayersclaimed only part of the work,itwas necessary to retainthe crew of carpenters to do the other work. The tes-timony shows that the nature of the operation of install-ing the structure of a building precludes the carpentersand bricklayers from doing their respective jobs at thesame time.Therefore,in each workday, each of the twocrews is idle up to 50 percent of the time while waitingfor completion of the other crew's work, although bothcrews must be paid for a full day.The evidence also shows that the Bricklayers wagerates are higher than the Carpenters, thereby addingconsiderably to the cost of the job. According to tes-timony of employer witnesses, if the bricklayers hadbeen on the two projects throughout their duration, theprojects would have cost an estimated 20 percent more.The evidence reveals that such an increase would causethe use of prestressed concrete to drop out of competi-tion with masonry and poured concrete in the erectionof structures.The foregoing evidence demonstrates that the assign-ment of the disputed work to the carpenters results ingreater efficiency on the job, especially in light of thenecessity of having carpenters on the job to do otherwork not in dispute herein.CONCLUSIONSUpon the record as a whole and after full considera-tion of all the relevant factors involved we concludethat Rocky Mountain's employees who are representedby Carpenters are entitled to the work in dispute. Wereached this conclusion on the Employer's assignmentof the disputed work to its employees, the fact that the BRICKLAYERS, MASONS AND PLASTERERS' UNION559assignmentis consistent with the Employer's past prac-tice and its current bargaining agreement with Carpen-ters, the fact that it is consistent with area practice asevidenced in the record, the fact that the employeesrepresented by Carpenters possessed the requisite skillsto perform the work, and the fact that such assignmentwill result in greater efficiency, economy, and con-tinuity of the operations. Accordingly, we shall deter-mine the dispute before us by awarding the work in thedispute at the Employer's Nedco project in Denver,Colorado,andMadden project in Englewood,Colorado, to those employees represented by Carpen-ters, but not to that Union or its members. In conse-quence, we also find that Bricklayers is not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce or require the Employer to assign the disputedwork to employees represented by it.Scope of AwardThe Employer, in its brief, requests that the Board'saward be extended to cover all future erection andinstallation of prestressed and precast concrete of astructural nature to be performed by Employer in thegeographical jurisdiction of the Carpenters Union. TheEmployer argues that the way it did is work on the twoprojects in the instant case is typical of the way itperforms its work on other jobs, and that it is obviousthat Bricklayers is engaged in an effort to secure assign-ment of Rocky Mountain's work in the future. Al-though the Board need not restrict its award to a singlejob if there is evidence that similar disputes will appearin the future, we conclude that a broad award is notclearly justified by the evidence herein. Thus, therecord is not clear with respect to future operations ofthe Employer, except that its typical jobs are much thesame as the jobs in the instant case. Nor is it clear withrespect to the future activities of the parties involved.Therefore, we will limit our award only to the projectspresently under consideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of dispute:1.Employees of Rocky Mountain Prestress, Inc.,who are represented by Carpenters District Council ofDenver & Vicinity are entitled to perform the work ofsetting,aligning,plumbing,cleaning,patching, point-ing, bolting, and/or welding of exterior wall panels andcolumns at the Greenwood Park Development (Mad-den), Englewood, Colorado, and of exterior brick wallpanels at the Nedco Apartments for the Elderly, Den-ver, Colorado.2.Bricklayers,Masons and Plasterers'InternationalUnion of America, Local No. 1, AFL-CIO, is not enti-tled by means proscribed by Section 8(b)(4)(D) of theAct to force or require Rocky Mountain Prestress, Inc.,to assign the above work to' employees represented byit.3.Within 10 days from the date of this Decision andDetermination of Dispute, Bricklayers,Masons andPlasterers' International Union of America, Local No.1,AFL-CIO, shall notifythe RegionalDirector forRegion 27, in writing, whether or not it will refrainfrom forcing or requiring the Employer by means pro-scribed by Section 8(b)(4)(D) of the Act to assign thework in dispute to employees represented by Bricklay-ers rather than to employees represented by Carpen-ters.